Citation Nr: 0929169	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The Veteran had active service from January 2001 to January 
2006.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of an August 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  The Veteran appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard it appears that there are additional VA medical 
records that have not been obtained, and the Board is of the 
opinion that the need for an additional VA examination has 
been demonstrated.  

At the Veteran's hearing in April 2008, it was noted that 
there were additional VA outpatient records to obtain, which 
were not presently in the claims file.  The Veteran also 
indicated that he was scheduled to undergo right shoulder 
surgery the following month.  An attempt should be made to 
obtain all relevant records.  

Also, at the time of a VA general medical examination that 
was conducted in July 2006, the examiner did not have the 
benefit of review of the claims file, and the examiner in 
fact stated that the claims file was "not needed".   In the 
diagnoses, it was found that there was no evidence of right 
knee arthritis or right shoulder rotator cuff strain.  
However, subsequent VA outpatient records and additional 
private records submitted following the hearing in April 
2008, however, show positive findings in regard to the right 
knee and right shoulder.  

In light of the foregoing the Board finds that further 
development is needed in order to make a decision in this 
case, to include a medical examination and opinion to 
determine the etiology of the claimed disorders.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain VA 
outpatient records of treatment of the 
Veteran for complaints relevant to his 
right knee and right shoulder, dated in 
2006, as identified by the Veteran at his 
hearing (see Transcript, page 6), as well 
as VA treatment records dated since 
August 2007..  

2.  The RO/AMC should request the Veteran 
to provide the private medical reports 
relevant to right shoulder surgery, which 
he was scheduled to undergo in May 2008, 
as noted by him at his hearing (see 
Transcript, page 7).  Alternatively, the 
Veteran should be requested to furnish 
the appropriate medical authorization for 
the RO/AMC to obtain said reports on his 
behalf.  

3.  Following the completion of the 
foregoing, the RO/AMC should afford the 
Veteran an orthopedic examination to 
determine whether it is at least as 
likely as not that any current right knee 
disorder and any current right shoulder 
disorder are related to the documented 
knee and shoulder complaints during his 
period of service from January 2001 to 
January 2006.  The claims file should be 
made available to the examiner for 
review.  In the opinion, the examiner is 
asked to explain the medical principles 
and methods involved to the facts of the 
claims.

Regarding the right knee, the examiner is 
asked to comment on the clinical 
significance of the following:  service 
treatment records showing right medial 
collateral ligament strain in August 2001 
with normal examination in September 
2001; a VA examination report of July 
2006 in which the examiner noted negative 
right knee X-rays and opined that there 
was no evidence to warrant an acute or 
chronic disorder or residuals of right 
knee arthritis; VA outpatient records 
dated in August 2007, showing complaints 
referable to the right knee, with a 
diagnosis of osteoarthritis of the knee; 
and a private MRI report of August 2007, 
showing positive findings in regard to 
the right knee.  

Regarding the right shoulder, the 
examiner is asked to comment on the 
clinical significance of the following:  
service treatment records showing a right 
rotator cuff injury in November 2003, 
with additional shoulder complaints in 
December 2003 and physical therapy 
appointments to April 2004; a VA 
examination report of July 2006 in which 
the examiner noted negative right 
shoulder X-rays and opined that there was 
no evidence to warrant an acute or 
chronic disorder or residuals of right 
shoulder rotator cuff strain; VA 
outpatient records dated in October 2006 
and August 2007, showing complaints 
referable to the right shoulder, with a 
diagnosis of osteoarthritis of the 
shoulder; a private MRI report of August 
2007, showing positive findings in regard 
to the right shoulder; and a private 
medical report of March 2008, in which an 
examiner opined that the Veteran's 
upcoming shoulder arthroscopy was 
expected to show residuals from an in-
service injury in 2003.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West 2008).
 


